DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections - withdrawn
The objection to claim 9 is withdrawn in view of the amendment filed December 28, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 20 excludes kaempferol and fisetin from the nutritional composition.
MPEP § 2173.05(i): states: “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)”
In the instant case, neither kaempferol nor fisetin have a basis in the original specification. These components are neither explicitly nor implicitly disclosed.
Therefore, new claim 20 constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-16, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (US 2014/0107193 A1).
Kuang et al. teach that nutritional compositions that promote brain and nervous system health, promote neural stem progenitor cell (NSPC) migration and signal transduction, increase dopamine receptor densities, support prevention of memory impairment, reduce the number of apoptotic cells, decrease neuronal degeneration, increase overall brain metabolism and reduce oxidative stress (¶ [0050]). 
Kuang et al. teach that the nutritional compositions comprise a carbohydrate source, a protein source, a fat source, and a neurologic component comprising kaempferol, fisetin, or a mixture thereof (¶ [0051]). 
Kuang et al. defines nutritional composition as a substance or formulation that satisfies at least a portion of a subject's nutrient requirements (¶ [0025]). Kuang et al. teach that nutritional compositions include liquids, powders, gels, pastes, solids, concentrates, suspensions, or ready-to-use forms of enteral formulas, oral formulas, formulas for infants, formulas for pediatric subjects, formulas 
Kuang et al. teach that the nutritional compositions are intended primarily for infants and preterm infants, populations that meet the claim limitations “in need thereof,” as evidenced by dependent claims 2, 7, 8, 15, and 16. Specifically, Kuang et al. teach that infants include human subjects ranging in age from birth to not more than one year and includes infants from 0 to 12 months corrected age. Preterm infants include an infant born before the end of the 37th week of gestation (¶ [0029]).  Kuang et al. teach that the nutritional composition is nutritionally complete for a preterm infant because it provides qualitatively and quantitatively adequate amounts of carbohydrates, lipids, essential fatty acids, proteins, essential amino acids, conditionally essential amino acids, vitamins, minerals, and energy required for growth of the preterm infant (¶ [0036]).
Kuang et al. teach that the proteins in the nutritional composition are proteins with a degree of hydrolysis of between about 4% and 10%, or more, or extensively hydrolyzed. In still another embodiment, the protein component of the nutritional composition consists essentially of extensively hydrolyzed protein in order to minimize the occurrence of food allergy (¶ [0071]).  Kuang et al. teach that the protein component of the nutritional composition comprises either partially or extensively hydrolyzed protein, such as protein from cow's milk. The proteins may be treated with enzymes to break down some or most of the proteins that cause adverse symptoms with the goal of reducing allergic reactions, intolerance, and sensitization. Moreover, the proteins may be hydrolyzed by any method known in the art (¶ [0072]).
MPEP § 2144.05 states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Kuang et al. teach that the proteins in the nutritional composition are proteins with a degree of prima facie case of obviousness.
Kuang et al. teach that the nutritional composition comprises a combination of ingredients that have additive and/or synergistic brain and nervous system health benefits. Specifically, Kuang et al. teach that the nutritional composition comprising DHA, lutein, cholesterol, milk fats and/or resveratrol and mixtures thereof can act synergistically with the nutrients of the neurologic component to promote neurogenesis in nervous cell tissues (¶ [0119]).
Kuang et al. teaches that the nutritional composition comprises monoglycerides, free fatty acids or salts of fatty acids and phospholipids. Kuang et al. teach that suitable long chain polyunsaturated fatty acids (LCPUFAs) include docosahexaenoic acid (DHA), eicosapentaenoic acid, ARA, linoleic (18:2 n-6), -linolenic (18:3 n-6), dihomo--linolenic (20:3 n-6) acids in the n-6 pathway, -linolenic (18:3 n-3), stearidonic (18:4 n-3), eicosatetraenoic (20:4 n-3), eicosapentaenoic (20:5 n-3), and docosapentaenoic (22:6 n-3) (¶ [0100]). Kuang et al. teach that the amount of LCPUFA in the nutritional composition is advantageously at least about 5 mg/100 kcal, and may vary from about 5 mg/100 kcal to about 100 mg/100 kcal, more preferably from about 10 mg/100 kcal to about 50 mg/100 kcal (¶ [0101]). Kuang et al. teach that sources of LCPUFAs include dairy products like eggs and butterfat; marine oils, such as cod, menhaden, sardine, tuna and many other fish; certain animal fats, lard, tallow and microbial oils such as fungal and algal oils, or from any other resource fortified or not, form which LCPUFAs could be obtained and used in a nutritional composition (¶ [0102]). Kuang et al. teach that the LCPUFAs may be provided in the nutritional composition in the form of esters of free fatty acids; mono-, di- and tri-glycerides; phosphoglycerides, including lecithins; and/or mixtures thereof. Additionally, LCPUFA may be provided in the nutritional composition in the form of phospholipids, especially phosphatidylcholine (¶ [0103]). 
Kuang et al. teach that the nutritional composition comprises cholesterol. In some embodiments, cholesterol is present from about 1 mg/100 kcal to about 100 mg/100 kcal. In other embodiments, cholesterol is present in the nutritional composition from about 5 mg/100 kcal to about 25 mg/100 kcal. In other embodiments cholesterol is present from about 15 mg/100 kcal to about 40 mg/100 kcal. In still other embodiments, cholesterol is present in the nutritional composition from about 50 mg/100 kcal to about 75 mg/100 kcal (¶ [0115]).
It would have been obvious to administer the nutritional compositions especially to infants and preterm infants as taught by Kuang et al. given that the reference teaches that the nutritional compositions promote brain and nervous system health, promote neural stem progenitor cell (NSPC) migration and signal transduction, increase dopamine receptor densities, support prevention of memory impairment, reduce the number of apoptotic cells, decrease neuronal degeneration, increase overall brain metabolism and reduce oxidative stress (¶ [0050], [0119]). With respect to the effect of  “inhibiting neuronal cell death” in claim 1, “treating neuronal tissue inflammation” in claim 10, and “reducing neuronal tissue inflammation” in claim 19, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art of Kuang et al. renders obvious a method of administering a nutritional composition that meets all of the physical, chemical, and structural limitations of the claims to the patients, infants and preterm infants, identified by the dependent claims as “in need thereof”. Therefore, the claimed effects of “inhibiting neuronal cell death” in claim 1, “treating neuronal tissue inflammation” in claim 10, and “reducing neuronal tissue inflammation” in claim 19 flow naturally from following the suggestion of the prior art.

With respect to claims 3 and 11, Kuang et al. teach that the nutritional composition comprises a combination of monoglyceride, free fatty acid or salt, phospholipid, and cholesterol.
With respect to claims 5, 6, 13, and 14, Kuang et al. teach the nutritional composition is a powdered human milk fortifier (¶ [0120]).
With respect to claim 9, Kuang et al. teach that the nutritional composition comprises a carbohydrate (¶ [0051]). 
With respect to claims 21-23, the range taught by Kuang et al., 4% to 10% or more or extensively hydrolyzed, overlaps with the claimed range of greater than 10% to 75%, establishing a prima facie case of obviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (US 2014/0107193 A1), as applied to claims 1-3, 5-11, 13-16, 19 and 21-23 above, in further view of Lai et al. (US 2012/0171350 A1).
Kuang et al. do not teach that the nutritional composition comprises monoglycerol palmitate as the monoglyceride.
Lai et al. teaches nutritional compositions for preterm infants (¶ [0030]) and infants (¶ [0029]) comprising predigested fats, which advantageously can be used for providing improved tolerance, digestion and absorption of nutrients (¶ [0009]). The predigested fats include a monoglyceride component, specifically monoglycerol palmitate (¶ [0057], [0096]-[0099], [0144], [0154], [0169], Examples 5-16). The compositions may also comprise hydrolyzed protein (¶ [0101], Examples 13-16).
It would have been obvious to use the predigested fat source including monoglycerol palmitate as the monoglyceride in the nutritional composition of Kuang et al. One of ordinary skill in the art would .
Response to Arguments
Applicant's arguments filed December 28, 2020, have been fully considered but they are not persuasive.
(i) Kuang Fails to Properly Teach or Suggest the Claimed Methods
Applicant traverses the rejection on the grounds that the prior art attributes effects on brain and nervous system health to kaempherol and/or fisetin, that the “clear context” of Kuang pertains to the effect of kaempferol and/or fisetin, and that Kuang lacks disclosure supporting and is “clearly silent” on the role of protein with a degree of hydrolysis of 5.6% to 75%, a monoglyceride, free fatty acid or salt thereof, phospholipid or cholesterol. Applicant argues that the prior art is silent on the role of the instantly claimed ingredients in inhibiting neuronal cell death and/or treating neuronal tissue inflammation. In response, it is noted that the instant claims recite the transitional phrase “comprising”. MPEP § 2111.03(I) states: “The transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)” Because of the transitional phrase “comprising”, the instant claims do not exclude compositions that contain kaempherol and/or fisetin. Therefore, even if the effect of the prior art composition on brain and nervous system health is entirely due to the kaempherol and/or fisetin, the prior art method is not excluded from the instant claims. Applicant argues that it is not Applicant’s duty to affirmatively exclude each and every possibly embodiment that could potentially read on a claim. 
(ii) The Results Presented in the Specification are Unexpected in view of the Prior Art
Applicant points to data in the original specification as evidence to traverse the rejection. First, Applicant states that Fig. 1 shows the results of DPP-IV inhibition as a function of molecular weight of certain proteins, that FIG. 2 shows the results of DPP-IV inhibition as a function of average peptide chain length for several exemplary hydrolyzed proteins, and that FIG. 3 shows the results of DPP- IV inhibition as a function of average peptide chain length for a subset of the hydrolyzed proteins. The data in Figures 1-3 corresponds to the protein compositions in Table 2. The average chain length of the protein in the absence of degradation is 90. The hydrolyzed compositions have an average chain length of 15, 10, 6.7, 5.8, 5.3, and 4.5, corresponding to a degree of hydrolysis of 5.6, 8.9, 13.8, 16.1, 17.8, and 21.1 percent, respectively. The Examiner agrees that in the previous action, the degree of hydrolysis was miscalculated. The Examiner agrees that the data supports the conclusion that the DPP-IV inhibition is increased with hydrolysis for the compositions tested. However, it is unclear from the specification how this effect relates to the claimed methods of inhibiting neuronal cell death, treating neuronal tissue inflammation, and reducing neuronal tissue inflammation.
Applicant states that FIG. 4 shows the amount of PUMA (a proaptosis marker) mRNA expression relative to housekeeping gene RPLO as determined by real time PCR after administration of various nutritional compositions to mice, that FIG. 5 shows the amount of BAX (a proaptosis marker) mRNA expression relative to housekeeping gene RPLO as determined by real time PCR after administration of various formulas to mice, and that FIG. 6 and FIG. 7 show the results of administration of the various nutritional compositions to hypoxia treated new-born mice. Applicant argues that these data show that feeding hypoxia treated newborn mice a formula containing hydrolyzed protein and a fat system 
MPEP § 716.02(d) states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
In the instant case, the data in the specification support activity of a nutritional composition containing casein protein with a degree of hydrolysis of 10% to 75% and a mixture of a monoglycerol palmitate, soy lechitin, cholesterol, and at least one of a free fatty acid from soy and a salt of a free fatty acid from soy (see Table 4, FIG. 6 and FIG. 7, and especially paragraph [00110] of the original specification). This nutritional composition is not commensurate in scope with the claims which include other protein sources, other monoglycerides, and other phospholipid.
For these reasons, the rejections are maintained.

Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

infant infant consisting essentially ofcasein protein with a degree of hydrolysis of 10a mixture of a monoglycerol palmitate, soy lechitin, cholesterol, and at least one of a free fatty acid from soy and a salt of a free fatty acid from soyinfant’s 
2. The method of claim 1, wherein the infant 
Cancel claims 3-4.  
Claims 5-9 allowed as previously presented.
10. A method of treating neuronal tissue inflammation in an infant infant consisting essentially ofcasein protein with a degree of hydrolysis of 10a mixture of a monoglycerol palmitate, soy lechitin, cholesterol, and at least one of a free fatty acid from soy and a salt of a free fatty acid from soyinfant’s 
Cancel claims 11-12.  
Claims 13-16 allowed as previously presented.
19. A method of reducing neuronal tissue inflammation in an infant infant consisting essentially ofcasein protein with a degree of hydrolysis of 10a mixture of a monoglycerol palmitate, soy lechitin, cholesterol, and at least one of a free fatty acid from soy and a salt of a free fatty acid from soy
Cancel claims 20-23.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654